Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 5, 2018

                                     No. 04-18-00475-CV

                       IN THE INTEREST OF N.F.M. AND S.R.M.,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA00070
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
       Appellant’s unopposed motion for extension of time to file the appellant’s brief and the
supplemental motion are GRANTED. We order appellant’s counsel, Gerald Uretsky, to file the
appellant’s brief by September 17, 2018.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court